June 10, 1925. The opinion of the Court was delivered by
Suit was begun in the Court of Common Pleas for Richland County, in January, 1923, by the respondent against the named insurance company, to recover the sum of $6,838.34, the commuted value of an insurance policy issued on the life of Charles H. Barron. By order of Court, the insurance company was permitted to pay into Court the amount in controversy, and thereupon the bank was substituted as the real defendant. During the life of Barron he had deposited the policy with the bank as collateral security to a note. Upon his death, the proceeds of the policy were claimed by Mrs. Barron as beneficiary and by the bank under its collateral note.
The foregoing facts being undisputed, the cause, was submitted to his Honor, Judge Townsend, for decision. Under this decree, the plaintiff, Mrs. Barron, was awarded the money so deposited with the clerk, and hence this appeal by the bank.
By five exceptions, error is imputed to the presiding Judge, all of which, however, make the sole point that the bank is entitled to the fund. The respective rights of the parties will therefore be considered.
We may say at the outset that we approve the decree of Judge Townsend, and, but for several late cases not referred *Page 449 
to by him, we would adopt his decree as the opinion of this Court. There are three cases reported in 114 S.C. all bearing on the point here in controversy: Brown v. LifeIns. Co., 114 S.C. 202; 103 S.E. 555. Bost v. VolunteerState Life Ins. Co., 114 S.C. 405; 103 S.E., 771, andTaff v. Smith, 114 S.C. 306; 103 S.E., 551. Each of these cases will be referred to.
The Brown Case reviews the authorities relative to the vested right of the beneficiary, and concludes as follows:
"The insured and the insurer could not impair the rights of the plaintiff under the policy, by a subsequent contract to which she was not a party. Nor could the beneficiary be changed, except by strict compliance with the requirements of the policy in that respect."
In Taff v. Smith, the Court recognizes the force of the same rule, and holds that the rights of the beneficiary vested upon the execution of the policy. Under a reserved right to change the beneficiary, the insured complied with all the conditions of the policy, but could not send in the policy for indorsement by the insurance company because it was wrongfully withheld by the original beneficiary. The change of beneficiary was never indorsed on the policy. As this was no fault of the insured, the Court, with equitable aid, sustained the claim of the new beneficiary. This decision did not in any respect depart from the recognized law of this State.
Bost v. Insurance Company is the third one of the cases reported in 114 S.C. At first glance it would appear to work a departure from the recognizedly established rule in South Carolina, but such is not the case. In that case it is shown that the policy contained the usual clause as to change of beneficiary upon written notice to the company and indorsement by the company. It also contained the following clause:
"This policy is issued with the express understanding that the insured may, without the consent of the beneficiary, receive *Page 450 
every benefit, exercise every right, and enjoy every privilege conferred upon him by this policy."
Under this provision the Court held that the right of the beneficiary was not vested but expectant; that the insured had the right to change the beneficiary by complying with the terms of the policy. But the Bost Case was not one seeking a change of the beneficiary. It was for cancellation. The privilege of cancellation was one of the recognized rights of the insured. It may be that he would have had this right without the consent of the beneficiary, even without the reserve clause. However, as he certainly had it under the reserve clause, we are not called upon to decide that point. Moreover, Bost complied with all the terms and conditions relative to a cancellation.
The right to change the beneficiary according to the term of the policy, while a reserved right, was obliged to be accomplished in the manner set forth in the policy. If the reserve clause set forth above gave Barron absolute control of the policy, then the method of changing the beneficiary by written notice and indorsement amounts to nothing, and may as well have been omitted. Both clauses must be read together, and the reserve clause relates only to privileges, etc., conferred upon him by the policy. One of these was the right to change the beneficiary only in the manner prescribed. As this was not done, we see no reason in law why the plaintiff should be deprived of her rights as beneficiary under the policy.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES WATTS and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE THOMAS P. COTHRAN did not participate.